            Case 2:20-mj-01078-VCF Document 10
                                            11 Filed 12/23/20 Page 3
                                                                   1 of 3
                                                                        1


                                                                                             12/23/2020




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-01078-VCF
 4
                     Plaintiff,                              ORDER
 5
             v.
 6
     JUAN ALEJANDRO TORRES,
 7
                     Defendant.
 8
 9
10           Based on the stipulation of counsel, good cause appearing, and in the best interest of

11   justice being served, the Court finds that the time requested by this stipulation is excludable in

12   computing the time within which the defendant must be indicted and the trial herein must

13   commence pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), Federal Rule

14   of Criminal Procedure 5.1, and considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and

15   (iv); and

16          IT IS THERFORE ORDERED that the Preliminary Hearing currently scheduled for

17   December 29, 2020, at 4:00p.m., be vacated and continued to __________________,
                                                                         March 1     2021, at
     4:00 pm in__.m.
     ___:___    LV Courtroom 3D before Magistrate Judge Cam Ferenbach.
18
19
                         23 day of December, 2020.
             DATED this ____
20
21
                                                     UNITED
                                                     UNITED STATES MAGISTRATE
                                                              STATES MAGOSTATEJUDGEJUDGE
22
23
24
25
26
                                                         3
